 LOCAL 15, OPERATING ENGINEERSLocal 15, International Union of Operating Engineers(Akron Wrecking Corp.) and Thomas M. Hebb.Case 2-CB-6391August 23, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn April 7, 1977, Administrative Law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby Orders that the complaint be, and it hereby is,dismissed in its entirety.I The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3. 1951). we havecarefully examined the record and find no basis for reversing his findings.2 We disavow the Administrative Law Judge's reliance on Hotel, Motel &Club Employvees Union Local 6, Hotel & Restaurant Employees & BartendersInternational Union. A FL-CIO (Domac Corporation, d/b/a Hotel Commo-dore). 164 NLRB 491 (1967). The facts of the instant case are materiallydifferent from those of the cited case, and therefore that case has no bearingon the conclusion we reach here.DECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge: This casewas heard before me on January 26, 1977, at New York,New York. The charge was filed by Thomas M. Hebb(hereinafter Hebb) on September 9, 1976,1 and thecomplaint was issued on November 16. The principalissues are whether Local 15, International Union ofOperating Engineers (hereinafter Union), the Respondent,through its alleged agent Robert Pittlack (hereinafterPittlack): (a) violated Section 8(b)(2) and (I)(A) of theI All dates are in 1976 unless otherwise stated.National Labor Relations Act, as amended (hereinafter theAct), by unlawfully causing or attempting to cause Hebb'stermination from employment at Akron Wrecking Corp.(hereinafter Akron), on September 3; (b) unlawfullyrestrained and coerced employees in violation of Section8(b)(IXA) of the Act by threatening Leo Gach (hereinafterGach), Akron's vice president, with "trouble"; (c) violatedSection 8(bXIXl)(A) on September 3 by Union President andBusiness Manager Thomas P. Maguire, Jr. (hereinafterMaguire), allegedly telling Hebb large numbers of unionmembers would appear on Akron's jobsite to intimidateand harass Hebb if he kept working; and (d) discriminatedagainst Hebb when, on September 27, Maguire allegedlytold Gach that Hebb would not be permitted to work forAkron.All parties were afforded full opportunity to participatein the proceeding. The counsel for the General Counsel ofthe National Labor Relations Board (hereinafter theBoard)2and counsel for the Union filed briefs which havebeen duly considered.Upon the entire record in the case, including myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONAkron, a New York corporation, at all times materialmaintained its principal place of business at the Foot ofJersey Avenue, Jersey City, New Jersey, and other placesof business at construction sites in various States of theUnited States, including a jobsite at East 16th Street andAvenue C in New York, New York (hereinafter the 16thStreet site).At all times material herein, Akron has been engaged inthe building and construction industry as a demolitioncontractor and has annually performed services exceeding$1 million for various enterprises located in States otherthan New Jersey. In addition, Akron performed servicesexceeding $1 million in value annually outside the State ofNew Jersey.Akron, in the course and conduct of its business,transported and caused to be transported and delivered tothe 16th Street site building materials and other goods andmaterials valued in excess of $50,000 during 1976, whichwere transported to that site in interstate commercedirectly from points outside the State of New Jersey.The parties agreed, and I find, that Akron is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVED -THERESPONDENTThe Union admits, and I find, that Local 15, Internation-al Union of Operating Engineers, is and has been at alltimes material herein a labor organization within themeaning of Section 2(5) of the Act.2 The document actually submitted was a letter memorandum "in lieu ofa formal brief."231 NLRB No. 113563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIll. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Union represents a variety of employees withincertain job classifications enumerated in a collective-bargaining agreement between it and the General Contrac-tors Association of New York, Inc., to which Akron wasbound at all times material herein. That agreement,together with a supplement, contains a provision makingthe Union one, but not the sole, source of referral ofapplicants for employment.3At the time of the allegedunlawful activity herein, Hebb was employed by Akron asa payloader operator, a job obtained directly from Akronwithout the assistance of, or referral from, the Union. Hisjob classification was among those covered by thecollective-bargaining agreements. Hebb was not a memberof the Union, although it is clear (as will be developedbelow) that he made several efforts to acquire membership.Membership procedures were stipulated at the hearing torequire no application form to be completed until itbecame certain that the applicant would be grantedmembership. Thus, although Hebb was working at the 16thStreet site on September 3, he had not filled out amembership application. Indeed, Hebb had worked forAkron on other occasions in the past, and for anotheremployer, Lehigh Salvage in 1972, without having physical-ly completed such a form. He had worked on the earlierjobs by having received an oral permit to do so from eitherMaguire or Maguire's predecessor, Thomas P. Maguire,Sr., his father.Hebb testified, without contradiction, that his efforts tobecome a union member dated at least back to 1972 whenhe then told Maguire, Senior, he desired to join the Union.Although Maguire, Senior, granted the oral work permitfor the earlier jobs, no membership was approved.According to Hebb, Maguire, Senior, told him that hewould "see" about getting Hebb membership in the future.Hebb testified that he sought membership several times.Specifically, he recounted one such discussion withMaguire, Senior, on an unspecified date in the unionoffices, another discussion during late August 1974 withboth Maguires, and a third in August 1975 with Maguire.According to Hebb, each conversation was substantiallylike each other, the responses to his requests for member-ship being met with the observation that he had beenreceiving union benefits, was permitted to continueworking under the oral permit system, and his "book"signifying full union membership would be the subject offuture consideration. During the 1975 discussion, Hebbtestified that Maguire added that the work in the trade wasslow and when work increased, he would consider Hebb'smembership request once again.Throughout the entire work history discussed above,Hebb paid no union dues, was not subject to the checkoff:' It was stipulated that the nonexclusive hiring provisions were in effectat the time of the hearing, but no such stipulation was possible covering thetime period during which the alleged unlawful conduct occurred. Testimonyof the various witnesses, however, revealed that the parties then functionedpursuant to a similar, if not identical, nonexclusive hinng practice.Neither the propriety of the so-called challenge procedure, nor itsoperation, is claimed to constitute a violation of the Act.provisions of the collective-bargaining agreements, whilehis various employers contributed on his behalf to theUnion's apprenticeship, pension and welfare funds, andvacation stamp fund. Hebb received medical and dentalbenefits, together with all other emoluments of thecontracts.Although the Union was not the exclusive source of jobreferrals, a system existed informally by which the unionmembers could police the activities of the employers boundby the agreements. The system was called a challengeprocedure whereby unemployed members of the Unionvisited jobsites where the employers were at work andchallenged the right of certain employees to performbargaining unit work.4If an unemployed union memberbelieved he possessed a superior right to a job, the matterwas pursued by filing an informal complaint with theUnion's business managers.B. The Events of September 3The various incidents alleged as violations of the Acthave their origin in Pittlack's efforts to exercise thechallenge procedure. He testified, without contradiction,that he had visited the 16th Street site on September 1,5sawHebb working there and asked him whether he had a"book." When Hebb responded he had no book, Pittlackinquired of him whether Maguire knew Hebb was on thejob. Hebb said that Maguire knew of Hebb's presence, andPittlack told Hebb he would verify that fact at a regularmeeting of the Union scheduled for September 2.On September 2, Pittlack informed Maguire of hisconversation with Hebb the previous day, but Maguire toldPittlack he had not given Hebb permission to work at the16th Street site. Maguire corroborated Pittlack's version ofthe September 2 conversation between them, and both ofthem credibly testified that Maguire asked Pittlack to tellHebb to phone Maguire so Maguire could deny Hebb'sstatement to Pittlack that Maguire was aware of Hebbworking at the 16th Street site.Pittlack returned to the 16th Street site at approximately7:30 a.m. on September 3 and spoke to Hebb.6Accordingto Hebb, Pittlack told him to stop working, to call Maguire,and told him "You can't work here." Pittlack acknowl-edged only that he asked Hebb to call Maguire, but deniedspecifically that he directed Hebb to cease his work orsaying anything to the effect that Hebb could not work atthat site. In any event, it is undisputed that Hebbimmediately shut down his machine and phoned Maguire.According to Hebb, he asked Maguire why he couldn'twork there and Maguire allegedly asked him why Hebbhad not sought clearance. Maguire, on the other hand,testified he had simply wanted Hebb to call to enableMaguire to refute Hebb's September 1 remark to Pittlackthat Maguire was aware Hebb was at work at the 16thStreet site.7The substance of the remainder of this phone5 Hebb began working there on or about August 26.6 Hebb agreed Pittlack's conversation with him occurred at this time ofday.? I credit Maguire's version of what was said during the initial phase ofthe phone call because Hebb acknowledged he had advised union officials564 LOCAL 15, OPERATING ENGINEERSconversation between Hebb and Maguire is likewisedisputed, Hebb asserting he reminded Maguire of analleged agreement whereby Hebb could work, whereasMaguire denied the existence of such an agreement. It isundisputed, however, that the conversation turned to thesubject of Hebb's membership in the Union and thatMaguire said Hebb could not be admitted to full member-ship status at that time because of the large number ofmembers then unemployed. According to Hebb, Maguirealso told him that he couldn't work on the job. Maguirespecifically denied making this remark.8The conversationended by Hebb telling Maguire he would go to the unionhall to pursue this discussion.Hebb then informed Gach he was going to the union halland accepted Pittlack's offer to drive him there. Hebb andPittlack arrived at the union hall at approximately 9:20a.m. As the two men left the 16th Street site, Gach toldHebb he'd have to hire a replacement.9Even Hebb agreedthat Gach so advised him before he actually left the jobsiteto drive to the union hall.Upon arrival, Pittlack was asked to wait in a room otherthan that in which Hebb spoke with Maguire. Also presentduring the conversation were Union Business Representa-tives Murphy, Geraghty, and Guma, each of whom (exceptGuma) testified at the hearing. All parties to the conversa-tion agree that Hebb reiterated his former requests to beaccorded full union membership, and Maguire admitted hedenied Hebb's request. According to Maguire, he toldHebb the denial was based on excessive unemploymentamong the Union's membership.'0Although Hebb recalledMaguire's statement, Hebb claimed that, in addition,Maguire threatened him with having "400 unemployedmen come down and look at (Hebb)," and that Hebb couldnot work on Akron's job " while, on the contrary, Maguiretestified he told Hebb he couldn't prevent him fromworking nor would he try to do so. The conversation in theunion hall was interrupted by a phone call to Maguire fromPignitelli, a then unemployed union member, who toldwhen he successfull) obtained employment in the past, but had not done sowhen he started working at the 16th Street site because he had previouslyworked for Akron and believed his earlier notification of employment withthat employer constituted similar notice on the 16th Street site. Thus,Maguire's testimony is reflective of past practice.X Where there are variations in the testimony between the GeneralCounsel's and Respondent's witnesses, I conclude the versions offered onbehalf of the Respondent are the most reliable. Where more than onewitness presented by Respondent testified as to particular subject matterand incidents, all versions were consistent: whereas, the two witnesses,Hebb and Gach, on behalf of the General Counsel were sometimes vagueand confusing. For example, Hebb testified that immediately after his phoneconversation with Maguire. Hebb told Gach that the "Union did not wantme working there." Gach testified only that Hebb, at that time, said hecouldn't "go back on the machine," without referring to the Union, and alsothat that comment was made by Hebb hours later than ascribed by Hebband after Hebb's visit to the union hall. See also fn. 13, infra.9 Apparently this was necessary because Akron's work crew on the 16thStreet site relied on Hebb's payloader operation for sufficient work to keepthem busy. The record reveals that Gach did call Joseph Pignitelli(hereinafter Pignitelli) to come to work, and that the call was made dunngHebb's travel to, or visit at, the union hall.i' Maguire also alluded to pending litigation in which the Union wasinvolved concerning minority groups as an additional reason for decliningto grant membership to Hebb at that time.i" For the reasons discussed in fn. 8. supra, and because of otherdiscrepancies in Hebb's narration as revealed by all the other witnesses,including Gach, and discussed infra, I do not credit Hebb's account of thisMaguire he had been called by Gach to work at the 16thStreet site. That call was made so that Maguire could deletePignitelli's name from the Union's unemployed list.Maguire then informed Hebb that Pignitelli had beencalled by Gach to replace Hebb.'2There is no evidencethat Hebb responded to this, and the conversation endedby Hebb advising Maguire that he intended to attendschool in January 1977 to obtain technical training tobecome a mechanic and a better qualified union memberand asked whether Maguire would reconsider Hebb'smembership request in that light. Maguire, however,remained steadfast.Hebb and Pittlack returned, in Pittlack's automobile, tothe 16th Street site, reaching there approximately at noon.He, Gach, and Pittlack had a brief conversation. Hebbinformed Gach that the Union would not permit him towork. A heated discussion ensued between Gach andPittlack during which Pittlack is supposed to have said thatif Hebb worked the Union would pull the other machinesoff the job.'3Gach and Pittlack agreed in their testimonythat the character of their conversation was less thanfriendly. That conversation ended with Hebb indicating hewould consult the Board to determine his rights.C. The Allegation of Discrimination onSeptember 27Not having worked since September 3, Hebb returned tothe 16th Street site on September 27 where he spoke toGach and told him a Board agent suggested to Hebb hemake an effort to return to work at that job. Thereupon,Hebb requested Gach to reemploy him. Gach made atelephone call during which Hebb heard Gach tellwhomever he called that Hebb was present at the 16thStreet site and requested to be put to work. According toHebb, Gach asked if it was "all right," received a response,terminated the call and announced to Hebb that "Mr.Maguire said that nothing is changed and you can't goconversation, except where the testimony of other witnesses is identical tohis own,12 Hebb asserted that Maguire told him that Maguire would try to obtainPignitelli to replace him. Apparently, this remark forms the basis for theGeneral Counsel's claim that the Union was attempting to discriminate infavor of its members to the exclusion of nonmembers. In view of Gach'svivid recollection (admitted by Hebb on cross-/and redirect-examination)that he told Hebb of the necessity to obtain another operator before Hebb'sconversation with Maguire in the union hall; Gach's testimony that hecalled Pignitelli while Hebb was away from the jobsite:; and Pignitelli'sconfirmation of this account, Maguire's version is credited over Hebb's.13 Hebb's testimony relating this incident is too vague to be reliable. Thetranscript reveals the following:"Hebb: Then he (Pittlack) said if I did work that-Q. (By Counsel for General Counsel) Who said that?A. Robert Pittlack was saying to Leo (Gach) -and more or lessmyself, that if I did work, that's -that they'd pull the other machinesoff the job, the Union would pull the other machines off the job. Thatwas the message he more or less relayed ...." [Emphasis supplied.]When Gach narrated this conversation he testified Pittlack said "somethingalong the line there would be a problem if Hebb got back on the machine."No questions were asked of Gach to elicit a more precise account ofPittlack's alleged threat. In view of the foregoing, coupled with Pittlack'sunequivocal denial of uttering the threat, I find that Pittlack did not use thewords attributed to him by Hebb.565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDback to work." Gach testified on direct examination bycounsel for the General Counsel that he asked for Maguireand what was said to him "was things have not changed,and that was it." Gach did not specifically relate whetherthe person to whom he spoke referred to Hebb's ability toreturn to work. On cross-examination, Gach testified hewas unable to recognize Maguire's voice over the telephoneand admitted he was not sure he spoke to Maguire onSeptember 27. Maguire denied having this alleged phoneconversation with Gach and no effort was made to cross-examine Maguire on this point.In view of Gach's failure to positively identify Maguireas the person to whom he spoke 14 and his failure to fullycorroborate Hebb on the contents of the conversation, Iconclude the evidence does not sustain the factual assertionof this aspect of the complaint.The record reveals that Hebb again visited the 16thStreet site at the end of November, at which time Gachreturned him to work where he remained, without interfer-ence of any type until he voluntarily terminated hisemployment with Akron in January 1977 to attend school.Analysis and ConclusionsThe foregoing credited facts are relatively clear andrequire no extensive analysis nor resort to legal principlesfor resolution. As will be more fully discussed below, evenif, as contended by the General Counsel, Pittlack was anagent of the Union,'5I would find no violations as alleged.That Hebb's September 3 termination from Akron wasnot discriminatory is abundantly clear. I conclude it wasself-imposed, perhaps motivated by Hebb's desire to avoidchallenges to his work by acquisition of full unionmembership. Hebb himself conceded he left the jobsiteafter receiving no satisfaction from Maguire during thephone conversation he made after Pittlack asked him tocall Maguire. The record is totally devoid of evidence ofdirect communication between any officials of the Unionand Akron prior to, and including, September 3. EvenGach did not provide such a link. Gach's replacement ofHebb was solely his decision based on his judgment ofproduction requirements and was stimulated not by theUnion, but rather what I have concluded to be Hebb'svoluntary absence from the job. Even if Hebb werecredited in his assertion that Pittlack told him to stopworking and that he could not work at the Akron job, thereis no evidence that those comments were communicated toGach or another Akron representative before Gachdecided to replace Hebb.'6Accordingly, I conclude Hebb'stermination was neither caused, nor sought, by the Union.14 I note Gach was certain he spoke to someone at the union hall onSeptember 27. This fact alone, however, cannot serve to impute responsibili-ty for the alleged unlawful conduct to the Union.'5 This position is vitiated by the record, it being undisputed that Pittlacknever had been an officer, employee, or other designated representative ofthe Union. The General Counsel s agency theory is predicated on what isdescribed as the "contemporaneous adoption" by the Union of Pittlack'salleged unlawful conduct. As stated hereinabove, however, the facts fail toreveal activity by Maguire or anyone else who could bind the Union fromwhich it may be said that Pittlack's comments, had they been made, werelater ratified, approved, adopted, or condoned. Indeed, the record is repletewith evidence to the contrary and no recapitulation of those factualdescriptions is necessary.Inasmuch as I have found that the facts do not supportthe General Counsel's contentions that either Pittlack orMaguire made the threatening comments alleged to haveoccurred on September 3, I conclude that the GeneralCounsel has not sustained his burden of proof as to thoseaspects of the complaint. Further, in view of the paucity ofevidence of union responsibility for the remarks allegedlymade on September 27, I conclude the evidence fails toestablish any unlawful conduct on that date.Assuming, arguendo, that I were to find that the allegedcoercive remarks in fact had been made by Pittlack,dismissal is nonetheless warranted. The record fails toestablish him as an agent of the Union or the GeneralCounsel's theory of comtemporaneous adoption is viable.While it is true that this theory has been utilized to holdlabor organizations responsible for acts of rank-and-filemembers, those situations are distinguishable from thepresent case. Thus, in General Teamsters Local 326,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (EazorExpress, Incorporated), 208 NLRB 666, 670-671 (1974),cited by the General Counsel, what was in issue waspreviously unauthorized conduct of the union presidentwhose general agency was admitted. The Respondentherein expressly has denied the existence of this relation-ship between it and Pittlack. Similarly, in Union Nacionalde Trabajadores (Jacobs Constructors Company of PuertoRico), 219 NLRB 405, 409-410 (1975) (also relied on by theGeneral Counsel), there was evidence that the allegedagent had previously acted as a conduit for relaying unioninstructions and that he had acted as principal spokesmanfor the union. Moreover, the record in that case containedevidence that the alleged agent expressly had been advisedby the union hierarchy that he spoke for the unionwhenever he spoke on behalf of the employees, and he hadinformed management officials that he was a union agent.The evidence before me falls far short of containing suchindicia of authority, and I therefore deem the above twocases inapposite.Of course, in other situations, activities of rank-and-filemembers have been held to bind their unions, such aswhere actual statements of adoption have been made 7orwhere members engage in picket line misconduct on apicket line established by the union.18Indeed, actions ofnonmembers of unions have been held to form the basis forfinding a violation of the Act.19The rationale of these casesis founded on the premise that the alleged unlawfulconduct was perpetrated within the broad scope ofauthority either granted in advance of the activity orsubsequently ratified by some overt act. Neither of theseingredients is present herein. The instant case is most like16 See fn. 9, supra. Additionally. Gach recalled only that any conversa-tion he had with Pittlack before the visit to the union hall was limited to thesubject matter of Pittlack seeking entrance to the jobsite." Local 379, Building Material & Excavators (Catalano Bros., Inc.,), 175NLRB 459, 460, fn. 9 (1969).i1 Teamsters Local 536 (Connecticut Foundry Company), 165 NLRB 916,919 (1967).'9 Hobco Mfg. Co., an Operating Division of Genesco, 164 NLRB 862(1%967), where union responsibility was based on its sponsorship of meetingsduring which the third parties uttered objectionable remarks.566 LOCAL 15, OPERATING ENGINEERSHotel, Motel & Club Employees Union Local 6 (HotelCommodore),2o where no violation was found because ofsubsequent disavowals of the alleged unlawful conduct.The burden rests with the General Counsel to prove boththe existence of an agency relationship and the extent ofthe agent's authority. In the present case, there is no directevidence that Pittlack was an agent of the Union. Suchinferences as are reasonable may be drawn to sustain theGeneral Counsel's burden of proof where there is noevidence to rebut them.21I find the instant record containsconsiderable credible evidence which effectively negatesthe General Counsel's assertions and prevents a conclusionof agency based on inference.Upon the basis of the foregoing findings of fact, analysisand conclusions, and upon the entire record in this case, Imake the following:20 164 NLRB491 (1967).21 International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local Union No. 377 (All-American Stamp and PremiumCorporation of New York), 159 NLRB 1313(1966).22 In the event no exceptions are filed as provided by Sec. 102.46 of theCONCLUSIONS OF LAW1. Akron Wrecking Corp. is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. The Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent Union has not engaged in any of theunfair labor practices alleged in the complaint.Accordingly, I hereby issue the following recommended:ORDER 22The complaint is dismissed in its entirety.Board's Rules and Regulations, the findings, conclusions and recommendedOrder herein shall, as provided in Sec. 102.48 of the Rules and Regulations,be adopted by the Board and become its findings. conclusions, and Order,and all objections thereto shall be deemed waived for all purposes.567